 



Exhibit 10.2
TERM NOTE

      $13,195,000.00   Omaha, Nebraska     December 27, 2006

     FOR VALUE RECEIVED, the undersigned LINDSAY ITALIA, S.r.l. (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 1919 Douglas Street, (1st Floor) Omaha, Nebraska, 68102 or at
such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Thirteen Million One Hundred Ninety-Five Thousand and 00/100 Dollars
($13,195,000.00), with interest thereon as set forth herein.
DEFINITIONS:
     As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
     (a) “Business Day” means any day except a Saturday, Sunday or any other day
on which commercial banks in Nebraska are authorized or required by law to
close.
     (b) “Fixed Rate Term” means a period of 3 months, as designated by
Borrower, during which the entire outstanding principal balance of this Note
bears interest determined in relation to LIBOR, with the understanding that
(i) the initial Fixed Rate Term shall commence on the date this Note is
disbursed, (ii) each successive Fixed Rate Term shall commence automatically,
and without notice to or consent from Borrower, on the first Business Day
following the date on which the immediately preceding Fixed Rate Term matures,
and (iii) if, on the first Business Day of the last Fixed Rate Term applicable
hereto the remaining term of this Note is less than 3 months, said Fixed Rate
Term shall be in effect only until the scheduled maturity date hereof. If any
Fixed Rate Term would end on a day which is not a Business Day, then such Fixed
Rate Term shall be extended to the next succeeding Business Day.
     (c) “LIBOR” means the rate per annum and determined pursuant to the
following formula:

             
  
  LIBOR =   Base LIBOR
 
100% — LIBOR Reserve Percentage    

          (i) “Base LIBOR” means the rate per annum for United States dollar
deposits quoted by Bank as the Inter-Bank Market Offered Rate, with the
understanding that such rate is quoted by Bank for the purpose of calculating
effective rates of interest for loans making reference thereto, on the first day
of a Fixed Rate Term for delivery of funds on said date for a period of time
approximately equal to the number of days in such Fixed Rate Term and in an

 



--------------------------------------------------------------------------------



 



amount approximately equal to the principal amount to which such Fixed Rate Term
applies. Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.
          (ii) “LIBOR Reserve Percentage” means the reserve percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for “Eurocurrency Liabilities” (as defined in Regulation D of the
Federal Reserve Board, as amended), adjusted by Bank for actual changes in such
reserve percentage during the applicable Fixed Rate Term.
     (d) “Prime Rate” means at any time the rate of interest most recently
announced by Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.
INTEREST:
     (a) Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) during a
Fixed Rate Term at a fixed rate per annum determined by Bank to be one half
percent (0.50%) above LIBOR in effect on the first day of each Fixed Rate Term.
With respect to each Fixed Rate Term hereunder, Bank is hereby authorized to
note the date and interest rate applicable thereto and any payments made thereon
on Bank’s books and records (either manually or by electronic entry) and/or on
any schedule attached to this Note, which notations shall be prima facie
evidence of the accuracy of the information noted.
     (b) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.
     (c) Payment of Interest. Interest accrued on this Note shall be payable on
each date that principal is due hereunder, including each of the dates set forth
on Schedule 1 attached hereto and incorporated herein by this reference.
     (d) Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate

 



--------------------------------------------------------------------------------



 



per annum (computed on the basis of a 360-day year, actual days elapsed) equal
to two percent (2%) above the rate of interest in effect on the scheduled
maturity date of this Note, or any accelerated maturity date.
REPAYMENT AND PREPAYMENT:
     Repayment. Principal shall be payable following the end of each fiscal
quarter of Borrower on the dates set forth on Schedule 1 attached hereto and
incorporated herein by this reference, commencing March 27, 2007, and continuing
up to and including September 27, 2013, with a final installment consisting of
all remaining unpaid principal due and payable in full on December 27, 2013.
     (b) Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof.
     (c) Prepayment. Borrower may prepay principal on this Note at any time and
in the minimum amount of One Hundred Thousand Dollars ($100,000.00); provided
however, that if the outstanding principal balance of this Note is less than
said amount, the minimum prepayment amount shall be the entire outstanding
principal balance hereof. In consideration of Bank providing this prepayment
option to Borrower, or if this Note shall become due and payable at any time
prior to the last day of any Fixed Rate Term by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:

  (i)   Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.     (ii)   Subtract from the amount determined in (i) above the amount
of interest which would have accrued for the same month on the amount prepaid
for the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.     (iii)   If the result obtained in (ii) for any month is
greater than zero, discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two

 



--------------------------------------------------------------------------------



 



percent (2.00%) above the Prime Rate in effect from time to time (computed on
the basis of a 360-day year, actual days elapsed).
     All prepayments of principal shall be applied on the most remote principal
installment or installments then unpaid.
EVENTS OF DEFAULT:
     This Note is made pursuant to and is subject to the terms and conditions of
that certain Credit Agreement between Borrower and Bank dated as of December 27,
2006 as amended from time to time (the “Credit Agreement”). Any default in the
payment or performance of any obligation under this Note, or any defined event
of default under the Credit Agreement, shall constitute an “Event of Default”
under this Note.
MISCELLANEOUS:
     (a) Remedies. Upon the occurrence of any Event of Default, the holder of
this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by Borrower. Borrower
shall pay to the holder immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of the holder’s in-house
counsel), expended or incurred by the holder in connection with the enforcement
of the holder’s rights and/or the collection of any amounts which become due to
the holder under this Note, and the prosecution or defense of any action in any
way related to this Note, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Borrower or any other person or entity.
     (b) Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.
     (c) Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Nebraska.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Note as of the date
first written above.
     LINDSAY ITALIA, S.r.l.
By: /s/ Richard W. Parod          
Title: Chairman

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO TERM NOTE

          Principal Payment Date   Principal Payment Amount  
03/27/2007
  $ 471,250.00  
06/27/2007
  $ 471,250.00  
09/27/2007
  $ 471,250.00  
12/27/2007
  $ 471,250.00  
03/27/2008
  $ 471,250.00  
06/27/2008
  $ 471,250.00  
09/29/2008
  $ 471,250.00  
12/29/2008
  $ 471,250.00  
03/27/2009
  $ 471,250.00  
06/29/2009
  $ 471,250.00  
09/28/2009
  $ 471,250.00  
12/28/2009
  $ 471,250.00  
03/29/2010
  $ 471,250.00  
06/28/2010
  $ 471,250.00  
09/27/2010
  $ 471,250.00  
12/27/2010
  $ 471,250.00  
03/28/2011
  $ 471,250.00  
06/27/2011
  $ 471,250.00  
09/27/2011
  $ 471,250.00  
12/27/2011
  $ 471,250.00  
03/27/2012
  $ 471,250.00  
06/27/2012
  $ 471,250.00  
09/27/2012
  $ 471,250.00  
12/27/2012
  $ 471,250.00  
03/27/2013
  $ 471,250.00  
06/27/2013
  $ 471,250.00  
09/27/2013
  $ 471,250.00  
12/27/2013
  $ 471,250.00    
 
       
Total
  $ 13,195,000.00  

 